FILED 

                                                                 JUNE 3, 2014 

                                                         In the Office of the Clerk of Court 

                                                       W A State Court of Appeals, Division III 




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


In re Post-Sentence Review of:               )        No. 31848-6-111
                                             )
                                             )
                                             )        PUBLISHED OPINION
SHUNDRAE CAGE.                               )
                                             )

       LAWRENCE-BERREY, J. - The trial court granted Shundrae Cage a postsentence

furlough for a medical emergency. The Washington State Department of Corrections

(DOC) filed an emergency motion to vacate the furlough, arguing that only DOC has

authority to grant furloughs. The trial court denied the motion, concluding DOC's

authority to grant furloughs is not exclusive. In this postsentence review, DOC contends

the trial court lacked the authority to grant a furlough. We agree with DOC, and therefore

reverse.

                                           FACTS

       Shundrae Cage was convicted of second degree assault, domestic violence, and

sentenced to 13 months of confmement in the custody of DOC. His early release date

was September 26,2013, and his planned release date was September 16,2013, pursuant

to DOC's 10-day early release authority.
No. 31848-6-111
In re Postsentence Review ofCage


       On July 31,2013, Mr. Cage filed a motion in Spokane County Superior Court for a

furlough under RCW 9.94A.782(2). He explained that his wife needed help with their

other children due to serious pregnancy related complications. A note from his wife's

doctor stated that she was experiencing pregnancy related heart and kidney issues and that

she needed Mr. Cage to help at home with their other children. The State objected,

stating that it had a "longstanding policy in our office of objecting to furloughs in the first

place." Report of Proceedings (RP) at 8.

       On August 2,2013, the court granted Mr. Cage a temporary furlough to be served

on electronic home monitoring. The order stated that the furlough was to begin at

10:00 a.m. on August 5, 2013, and end six weeks after the birth of his child.

       As soon as DOC was aware of the furlough order, it filed an emergency motion to

vacate it. At the August 9, 2013 hearing, it argued the trial court lacked statutory

authority to grant a furlough, maintaining, "[ f]urloughs are allowed solely under

RCW 72.66.012. And that statute applies to the Secretary of the Department of

Corrections, not to the Court." RP at 16.

       The trial court denied the motion to vacate,stating that RCW 72.66.012, which

authorizes the secretary of DOC to grant a furlough, does not prohibit a trial court from

granting a furlough.


                                              2

No. 3 I 848-6-III
In re Postsentence Review o/Cage


       DOC filed an emergency motion for accelerated review of the furlough order and a

motion to stay. On August 22,2013, a commissioner of this court granted the stay and

the motions to accelerate review and supplement the record. On September 9,2013, the

case was referred to a panel for a detennination on the merits.

                                        ANALYSIS

       Discretionary Review ora Moot Case. The issue before us is whether the trial

court had the authority under the Sentencing Refonn Act of 1981 (SRA), chapter 9.94A

RCW, to grant Mr. Cage's postsentence furlough. As an initial matter, we note that Mr.

Cage's sentence expired in September 2013. The expiration of his maximum tenn

technically renders this case moot. "A case is moot if a court can no longer provide

effective relief." In re Cross, 99 Wn.2d 373,376-77,662 P.2d 828 (1983). However, a

court may decide an appeal that has otherwise become moot when "matters of continuing

and substantial public interest are involved." Sorenson v. City o/Bellingham, 80 Wn.2d

547,558,496 P.2d 512 (1972).

       In evaluating whether a technically moot case merits review, courts consider '''the

desirability of an authoritative detennination for the future guidance of public officers,

and the likelihood of future recurrence ofthe question. '" In re Pers. Restraint 0/

Mattson, 166 Wash. 2d 730, 736, 214 P.3d 141 (2009) (quoting Sorenson, 80 Wash. 2d at 558).


                                              3

No. 31848-6-III
In re Postsentence Review ofCage


" , [M]ost cases in which appellate courts utilized the exception to the mootness doctrine

involved issues of constitutional or statutory interpretation.'" Mattson, 166 Wash. 2d at 736

(quoting In re Pers. Restraint ofMines, 146 Wn.2d 279,285,45 P.3d 535 (2002».

       Mr. Cage does not address the issue of mootness, but DOC contends that despite

technical mootness, we should address the merits ofthe case because the issue of a trial

court's authority to grant a furlough for inmates is capable of repetition and is likely to

evade review . We agree. We exercise our discretion and choose to decide whether a trial

court has inherent authority under the SRA to grant a postsentence furlough.

       A uthority to Grant a Postsentence Furlough. This question raises an issue of

statutory interpretation, which is a question of law, reviewed de novo. State v. Ammons,

136 Wn.2d 453,456,963 P.2d 812 (1998). "Statutory interpretation begins with the

statute's plain meaning." Lake v. Woodcreek Homeowners Ass 'n, 169 Wash. 2d 516, 526,

243 PJd 1283 (2010). We discern plain meaning "from the ordinary meaning of the

language at issue, the context of the statute in which that provision is found, related

provisions, and the statutory scheme as a whole." State v. Engel, 166 Wn.2d 572,578,

210 P .3d 1007 (2009). Only if statutory language is ambiguous do we resort to aids of

construction. State v. Armendariz, 160 Wash. 2d 106, 110, 156 PJd 201 (2007). The

court's primary goal is to construe the statute in a manner consistent with the legislative


                                              4

No. 31848-6-III
In re Postsentence Review ofCage


intent.

          Two statutes intersect here. First, RCW 9.94A.728(2) provides, "An offender may

leave a correctional facility pursuant to an authorized furlough or leave of absence." The

only statute that authorizes furloughs is RCW 72.66.012, which provides, "The secretary

may grant a furlough but only if not precluded from doing so under RCW 72.66.014,

72.66.016, 72.66.018, 72.66.024, 72.66.034, or 72.66.036." A "furlough" is defined as an

"authorized leave of absence for an eligible resident." RCW 72.66.010(3).

          The statutory language here is not ambiguous. Viewing the interrelationship of the

two statutory provisions and the statutory language, RCW 72.66.012 expressly applies to

DOC and gives its secretary the discretion to grant a furlough. Trial courts are not

mentioned. Under the plain language ofRCW 72.66.012, the sole authority to grant

furloughs vests with DOC.

          This conclusion is supported by Washington case law. In January v. Porter, our

Supreme Court noted that after sentencing, the court loses jurisdiction to DOC:

          The judiciary's function ends with either a verdict of acquittal, or the
          revocation of probation, or the final entry of a judgment and sentence.
          Upon entry of a final judgment and sentence of imprisonment, legal
          authority over the accused passes by operation of law to the Department of
          Institutions and the Board of Prison Terms and Paroles and those agencies
          of the executive branch bear full responsibility for executing the judgment
          and sentence or granting parole . . .. The courts have long recognized this
          division of power and the transfer ofthe jurisdiction over afinally

                                               5

No. 31848-6-III
In re Postsentence Review ofCage


       convicted felon from the judicial to the executive branch ofgovernment.

January v. Porter, 75 Wash. 2d 768, 773-74, 453 P.2d 876 (1969) (emphasis added).

       Consistent with Porter, this court has stated, "Once sentenced, felons are under the

jurisdiction of [DOC], even if serving time in a county jail." State v. Law, 110 Wn. App.

36,40,38 P.3d 374 (2002). More significantly, Law stated, "Under this chapter [chapter

72.66 RCW], the Secretary ... grants furloughs." Id. at 41.

       The structure of Washington sentencing laws further supports our interpretation.

The SRA is structured as a system of determinate sentencing. State v. Shove, 113 Wash. 2d
83, 776 P.2d 132 (1989). This determinate sentence is ascertained at the time of

sentencing and generally is not subject to later change. Id. at 86. The SRA permits

modifications of sentences in specific circumstances. RCW 9.94A.728. This "leaves no

room for inherent authority to be exercised by the sentencing court." State v. Murray, 118

Wn. App. 518,524, 77 P.3d 1188 (2003). The Shove court emphasized the importance of

finality in rendered judgments, noting that final judgments may be modified only in

specific limited circumstances. Shove, 113 Wash. 2d at 86. None of these specified

exceptions apply here.

      Here, Mr. Cage had been sentenced when he asked for a furlough. His judgment

and sentence provided that on January 7, 2013, he was to begin a 13-month sentence in


                                            6

No. 3 1848-6-III
In re Postsentence Review ofCage


and sentence provided that on January 7, 2013, he was to begin a 13-month sentence in

the custody of DOC. Under Porter and Law, .legal authority over Mr. Cage was

transferred from the judiciary to the executive after entry of his judgment and sentence.

As such, the trial court did not have the authority to grant a furlough. A sentencing court

has discretion in sentencing only where the SRA so authorizes. Shove, 113 Wash. 2d at 89

n.3. "When a trial court exceeds its sentencing authority under the SRA, it commits

reversible error." State v. Hale, 94 Wash. App. 46, 53, 971 P.2d 88 (1999).

       In view of the plain meaning ofthe statutes at issue and well-settled case law, we

conclude that DOC has the exclusive authority to release prisoners for furlough, and that

the trial court exceeded its authority.

       We reverse.



                                                  Lawrence-Berrey, J.

WE CONCUR:




                                             7